Citation Nr: 0017567	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  99-04 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from February 
1973 to January 1976 and from May 1977 to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1986 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for schizophrenia.  The Board notes that the veteran was not 
notified of this decision until January 1999.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for schizophrenia in 
April 1978; the veteran was notified of this decision in 
April 1978 but did not file an appeal 

3.  The evidence received since the April 1978 rating 
decision includes additional service medical records and 
additional VA and private medical records.  

4.  The evidence received since the April 1978 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

5.  Private medical records reveal that the veteran's 
schizophrenia was manifest to a degree of 10 percent in 
January 1977, which is within a year of his separation from 
service in January 1976.  




CONCLUSIONS OF LAW

1.  The April 1978 decision of the RO denying service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1999).

2.  Evidence received since the April 1978 RO decision 
denying service connection for schizophrenia is new and 
material, and the veteran's claim for service connection for 
schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  Schizophrenia is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Reopened Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Psychoses may be presumed to have been incurred during active 
military service if the psychosis is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides the 
following:

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1999).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is does not bear directly 
and substantially on the matter under consideration, nor is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim the claim to reopen 
fails on that basis and the inquiry ends.  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

The rating decision on appeal occurred prior to Hodge v. 
West, 155 F.3d 1356 (1998).  In Hodge the Federal Circuit in 
clarified the proper definition of material evidence.  It is 
not necessary to remand this claim.  Because of the decision 
that follows, the Board finds that the veteran will not be 
prejudiced by the Board's now considering the issue in 
accordance with the provisions of Hodge.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

In this case, the RO denied service connection for 
schizophrenia in an April 1978 rating decision and notified 
the veteran of the decision that same month.  The veteran did 
not appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

The matter under consideration in this case is whether 
schizophrenia was incurred during the veteran's active 
military service, or became manifest to a degree of 10 
percent within a year of military service.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented, or secured, since the April 1978 RO decision on 
the merits which is relevant to, and probative of, this 
matter under consideration.

The evidence of record at the time of the April 1978 RO 
rating decision which was relevant to the veteran's claim for 
service connection for schizophrenia consisted of incomplete 
copies of the veteran's service medical records.  

In this case the evidence submitted since the April 1978 RO 
decision that refers to the veteran's schizophrenia includes:  
additional service medical records, private psychiatric 
hospitalization reports, and VA medical records.  The Board 
concludes that this evidence is new because it was not before 
the RO when it denied service connection for schizophrenia in 
April 1978.  This evidence is also "material" because it is 
bears directly and substantially upon the specific matter 
under consideration, namely, whether the veteran had 
schizophrenia during active service or within the first year 
after separation from service.  The evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the April 1978 RO 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  The 
veteran's claim for service connection for schizophrenia is 
reopened.  See Colvin, 1 Vet. App. 171; 38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. § 3.156 (1999).

II.  Service Connection

Upon reopening a claim that the RO had not reopened, the 
Board would normally remand the case for the RO to consider 
the claim for service connection on its merits.  However, in 
view of the Board's decision below, a remand would only 
needlessly delay the ultimate disposition of the claim.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  This is often referred 
to service connection on a "direct" basis.  

Service connection may also be granted on a "presumptive" 
basis.  That is, certain diseases are presumed to have been 
incurred during service if the disease becomes manifest to a 
degree of 10 percent within a specified period of time.  
Psychoses may be presumed to have been incurred during active 
military service if manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Schizophrenia is a psychosis 38 C.F.R. § 4.130, 
Diagnostic Codes 9201, 9202, 9203, 9204, 9205 (1999).  

The veteran had two periods of active service, from February 
1973 to January 1976 and from May 1977 to March 1978.  A 
February 1978 Army Medical Board Report reveals that the 
veteran was being separated from service for medical reasons.  
The diagnosis was schizophrenia.  This report specifically 
noted that the veteran had been hospitalized from January to 
March 1977 at a state psychiatric hospital for schizophrenia.  
Since this hospitalization was prior to May 1977, the date 
that the veteran entered his second period of military 
service, the Medical Board's conclusion was that the 
veteran's schizophrenia existed prior to service and was not 
aggravated by his military service.  The Board notes that 
this conclusion is correct within the confines of the 
evidence as stated.  However, the conclusion that the 
veteran's schizophrenia pre-existed his second period of 
military service does not provide the ultimate resolution to 
the claim.  

The evidence reveals that the veteran separated from his 
first period of military service on January 28, 1976.  A pre-
commitment screening intake report dated January 28, 1977 
reveals that the veteran's mother had become concerned with 
his behavior and sought to have him committed for inpatient 
psychiatric treatment.  The report notes that the veteran 
exhibited paranoid and violent behavior dating back to 
December 1976.  The veteran was committed for inpatient 
treatment on February 2, 1977.  The diagnosis was paranoid 
schizophrenia.  

The fact that the veteran's schizophrenia pre-existed his 
second period of military service is not the critical issue 
in this case.  Rather, the evidence reveals that the 
veteran's schizophrenia was manifest within a year of his 
separation from his first period of military service.  The 
January 1976 pre commitment report is dated exactly one year 
after the veteran's separation from his first period of 
military service.  Also, this evidence shows manifestations 
of psychosis even earlier.  Importantly, the schizophrenia 
manifested in January 1977 included symptoms severe enough to 
require inpatient hospitalization, which meets the 
requirement of the disability manifesting to a degree of 10 
percent.  

The evidence of record reveals that the veteran's 
schizophrenia manifested to a degree of 10 percent within the 
first year after he separated from his first period of 
military service in January 1976.  As such, the evidence 
supports entitlement to service connection for schizophrenia 
on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (1999).


ORDER

New and material evidence having been submitted the claim for 
service connection for schizophrenia is reopened.  

Service connection for schizophrenia is granted.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

